DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation “an array of rollers and plurality of openings" in the final line.  However, it is not clear if this is the same array of rollers and plurality of openings set forth in claim 33 line 4 and line 6. Specifically, it is unclear if these rollers and openings are one and the same, or two different rollers/openings altogether.
	



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 11, 15, 16, 19, 22, 24, 30, 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rico (US 20210051851 A1).

Regarding claim 1, Rico discloses an apparatus, configured to be fitted to a collection unit, for separating berries from other plant matter from harvested plant material, the apparatus comprising: 
a first separating conveyor system comprising an array of rollers (9, 11a, 11b), rotatable to convey harvested plant material in an upstream to downstream direction, the rollers spaced apart to form a plurality of openings (12a, 12b, P, P’) therebetween permitting the transit of separated berries therethrough while preventing the transit of other plant matter (paragraph 48, loose berries may run through passages P, P’);
a second separating conveyor system (second conveyor 17) comprising a continuous belt mounted to rotate around an upstream shaft and a downstream shaft, the second separating conveyor system positioned below the first separating conveyor system (fig. 2c, 3), the continuous belt of the second conveyor system including a plurality of openings (20) configured to permit the transit of berries therethrough while retaining other plant matter on the continuous belt, wherein the first and second separating conveyor systems are arranged such that berries and other plant matter from the first conveyor system are deposited onto the second conveyor system (paragraph 44), and 
a destemmer (18) positioned above the second separating conveyor system downstream of the first separating conveyor system (paragraph 47).

Regarding claim 2, Rico discloses the apparatus of claim 1, wherein the apparatus is fitted to a collection unit (8).

Regarding claim 11, Rico discloses the apparatus of claim 1, wherein the continuous belt of the second separating conveyor system is a continuous mesh belt or a continuous grate belt providing the plurality of openings (20).

Regarding claim 15, Rico discloses the apparatus of claim 1, when fitted to a collection unit (8), wherein the first and second separating conveyor systems are positioned vertically above the collection unit such that berries which transit through the openings are collected in the collection unit (paragraphs 48, 50).

Regarding claim 16, Rico discloses the apparatus of claim 1, when fitted to a collection unit (8), wherein the second separating conveyor system is positioned above a collection unit (paragraph 50) and the first separating conveyor system is positioned above the second separating conveyor system (fig. 2c), such that berries that or other plant matter pass through the first separating conveyor system can interact with the second separating conveyor system (paragraph 44, crop is transferred from 11a, b onto 17 via trajectory T, see fig. 3).

Regarding claim 19, Rico discloses the apparatus of claim 1, wherein the de-stemming unit comprises a series of rotating fingers (paddles), provided on a shaft, which rotate to dislodge the berries from other plant matter (paragraph 46).

Regarding claim 22, Rico discloses a trailing collection unit (paragraphs 3, 24 disclose attachment to a trailer), including a frame, a collection bin (8), and an apparatus for separating berries from other plant matter from harvested plant material of claim 1, wherein the apparatus is mounted above the collection bin.

Regarding claim 24, Rico discloses the trailing collection unit according to claim 22, wherein the apparatus extends longitudinally along the collection unit, with the longitudinal axis of the apparatus extending along at least a portion of the length of the collection unit.

Regarding claim 30, Rico discloses the apparatus of claim 1, wherein the first separating conveyor system comprises a series of shafts (14a, b), each shaft including a plurality of spaced apart radially-extending rollers (11a, b), wherein the shafts are spaced along a plane at an orientation and distance relative to one or more adjacent shafts such that a radially-extending roller on a shaft extends into a space between two adjacent radially-extending rollers on an adjacent shaft to provide an array of rollers and a plurality of openings (see fig. 2b, paragraphs 34-35).

Regarding claim 31, Rico discloses the apparatus of claim 30, wherein the radially-extending rollers comprise multiple projections (15a, b), radially-extending from the shaft to define the roller, wherein the radially-extending rollers are disposed perpendicular to the shaft (see fig. 2b, c).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-10, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rico (US 20210051851 A1).

Regarding claim 7, Rico discloses the apparatus of claim 1, wherein the first separating conveyor system is inclined (fig. 2c).
Rico does not disclose that the first separating conveyor system is inclined at an angle of between 10 and 30 degrees relative to horizontal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first conveyor with an angle of inclination between 10 and 30 degrees relative to horizontal. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 8, Rico discloses the apparatus of claim 1, wherein the first separating conveyor system is inclined (fig. 2c). 
Rico does not disclose that the first separating conveyor system is inclined at an angle of between 15 and 25 degrees relative to horizontal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first conveyor with an angle of inclination between 15 and 25 degrees relative to horizontal. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 9, Rico discloses the apparatus of claim 1, wherein the first separating conveyor system is inclined (fig. 2c).
Rico does not disclose that the first separating conveyor system is inclined at an angle of between 18 and 22 degrees relative to horizontal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first conveyor with an angle of inclination between 18 and 22 degrees relative to horizontal. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 10, Rico discloses the apparatus of claim 1, wherein the first separating conveyor system is inclined (fig. 2c).
Rico does not disclose that the first separating conveyor system is inclined at an angle of about 20 degrees relative to horizontal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first conveyor with an angle of inclination of about 20 degrees relative to horizontal. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 21, Rico discloses the apparatus of claim 19, wherein the rotating fingers are positioned above the second separating conveyor. 
Rico is silent regarding the rotating fingers rotating in the same direction as the second separating conveyor system. It would be obvious to one of ordinary skill in the art to rotate the destemming unit in the same direction as the second conveyor as a way of ensuring berries are not ejected from the second conveyor but deposited though the openings of the conveyor and into the collection unit.  

Claims 14, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rico (US 20210051851 A1) in view of La Neve (US 9265279 B2).

Regarding claim 14, Rico discloses the apparatus of claim 1.
Rico does not disclose wherein, when fitted to a collection unit, the downstream end of the second separating conveyor system extends beyond the unit thereby transporting other plant matter beyond the collection unit.
In a similar berry separating system, La Neve discloses a conveyor (31) that extends beyond the edge of a collection unit (30) for ejecting unwanted plant material away from its collection hopper (col. 6 lines 65-67).
It would be obvious to one of ordinary skill in the art to position the second conveyor disclosed by Rico so it extends beyond the unit, as disclosed by La Neve, as a way of ejecting unwanted plant material away from the collection unit.

Regarding claim 25, Rico discloses the trailing collection unit according to claim 22, 
Rico does not disclose wherein the downstream end of the second separating conveyor system extends beyond the periphery of the collection bin.
In a similar berry separating system, La Neve discloses a conveyor (31) that extends beyond the edge of a collection unit (30) for ejecting unwanted plant material away from its collection hopper (col. 6 lines 65-67).
It would be obvious to one of ordinary skill in the art to position the second conveyor disclosed by Rico so it extends beyond the unit, as disclosed by La Neve, as a way of ejecting unwanted plant material away from the collection unit.

Claims 29, 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Rico (US 20210051851 A1) in view of Messenger (US 7166027 B2).

Regarding claim 29, Rico discloses the apparatus of claim 1, further comprising 
Rico does not disclose a hopper for receiving harvested plant material and directing it to an upstream portion of the first separating conveyor system.
In the same field of endeavor, Messenger discloses a hopper (outlet duct 30) located between a harvester and separating apparatus (10) so that harvested material is deposited on an upstream end of a conveyor (38). 
It would be obvious to one of ordinary skill in the art to provide the harvester disclosed by Rico with a hopper so that harvested material is deposited from the harvester to the upstream end of the first conveyor, as disclosed by Messenger, as an alternative design for the same harvester. 

Regarding claim 32, Rico discloses the apparatus of claim 31. 
Rico does not disclose wherein the radially-extending projections extend from the shaft in an arc away from the direction of rotation of the radially-extending rollers.
In the same field of endeavor, Messenger discloses rolls having radially-extending projections (16) extending in an arc away from the direction of rotation of the rollers to separate berries from stems and other MOG (col. 4, lines 28-31). It would be obvious to one of ordinary skill in the art to provide the rollers disclosed by Rico with arc shaped projections, as disclosed by Messenger, as a way of increasing the separation of berries from MOG, allowing the suction unit to more effectively clean the harvested material. 

Regarding claim 33, Rico discloses a method for separating berries from other plant matter from harvested plant material, the method comprising providing an apparatus that comprises 
a first separating conveyor system comprising an array of rollers (9, 11a,11b), rotatable to convey harvested plant material in an upstream to downstream direction, the rollers spaced apart to provide a plurality of openings (12a, 12b, P, P’) therebetween permitting the transit of separated berries therethrough while preventing the transit of other plant matter (paragraph 48, loose berries may run through passages P, P’); and
a second separating conveyor system (17), positioned below the first separating conveyor, for conveying harvested plant material in an upstream to downstream direction, the second conveyor system including a plurality of openings (20); 
providing a collection unit (8) below the second separating conveyer system; and 
wherein the first and second separating conveyor systems are arranged such that berries and other plant matter from the first conveyor system are deposited onto the second conveyor system (paragraph 44) that conveys harvested plant material in an upstream to downstream direction and permits the transit of separated berries therethrough while preventing the transit of other plant matter, such that berries that pass through the second conveyer system are collected by the collection unit (paragraph 50).

Rico does not disclose providing a hopper for receiving harvested plant material and directing it to an upstream portion of the first separating conveyor system.
In the same field of endeavor, Messenger discloses a hopper (outlet duct 30) located between a harvester and separating apparatus (10) so that harvested material is deposited on an upstream end of a conveyor (38). 
It would be obvious to one of ordinary skill in the art to provide the harvester disclosed by Rico with a hopper so that harvested material is deposited from the harvester to the upstream end of the first conveyor, as disclosed by Messenger, as an alternative design for the same harvester. 

Regarding claim 34, Rico, of the resultant combination, discloses the method of claim 33, wherein the apparatus further comprises a destemmer (18) positioned above the second separating conveyor system downstream of the first separating conveyor system.

Regarding claim 35, Rico, of the resultant combination, discloses the method of claim 33, wherein the second separating conveyor system comprises a continuous belt (17) mounted to rotate around an upstream shaft and a downstream shaft.

Regarding claim 36, Rico, of the resultant combination, discloses the method of claim 33, wherein the first separating conveyor system comprises a series of shafts (14a, b), each shaft including a plurality of spaced apart radially- extending rollers (11a, b), wherein the shafts are spaced along a plane at an orientation and distance relative to one or more adjacent shafts such that a radially-extending roller on a shaft extends into a space between two adjacent radially-extending rollers on an adjacent shaft (see fig. 2a, 2b) to provide an array of rollers (11a, b) and a plurality of openings (12a, 12b, P, P’).


Response to Arguments

Applicant’s arguments entered 6/6/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9452448 B2 discloses an array of rollers that deposit onto a conveyor belt. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         


/M.I.R./               Examiner, Art Unit 3671